Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Miles on 4/26/2022.
The application has been amended as follows: 
In the Specification:
Amend Page 8, Lines 15-19 of the clean copy dated 6/16/2021 as follows:
As can be easily understood from the foregoing, the basic concepts of the present invention may be embodied in a variety of ways. The invention involves numerous and varied embodiments of a hinge, methods of mounting a gate, and methods of using a gate, 

In the Claims:
Claim 11: replace “said first hinge member configured to be removably coupled to a post of a fence” with “said first hinge member configured to be removably coupled to said post of a fence”.
Claim 20: replace “said first hinge member configured to be removably coupled to a post of a fence” with “said first hinge member configured to be removably coupled to said post of a fence”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Each of the independent claims, as amended, requires a hinge having a first hinge member (2A) comprising a horizontal bar having a first end with a first gudgeon (8A) protruding in a first direction and a second end with a second gudgeon (9A) protruding in a second direction opposite said first direction, said first hinge member (2A) configured to be removably coupled to a post of a fence; a third hinge member (2C) comprising a horizontal bar having a first end with a first gudgeon (8C) protruding in said second direction and a second end with a second gudgeon (9C) protruding in said first direction, said third hinge member (2C) configured to be removably coupled to a gate; a first crossbar (8A) comprising an elongated shank portion (10A), a first pintle portion (13A) protruding in said second direction, a second pintle portion (14A) protruding in said second direction; a second crossbar (3B) comprising an elongated shank portion (10B), a first pintle portion (13B) protruding in said first direction, a second pintle portion (14B) protruding in said first direction; wherein said first pintle portion (13A) of said first crossbar (3A) is inserted in said first gudgeon (8A) of said first hinge member (2A), said second pintle portion (14A) of said first crossbar (3A) is inserted in said second gudgeon (9C) of said third hinge member (2C), said first pintle portion (13B) of said second crossbar (3B) is inserted in said first gudgeon (8C) of said third hinge member (2C), and said second pintle portion (14B) of said second crossbar (3B) is inserted in said second gudgeon (9A) of said first hinge member (2A). This offset nature of the first and second gudgeons protruding in opposite directions and corresponding pintles of different crossbars inserted therein, in combination with all the other limitations of the respective independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677